UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7962



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JEMAL WALTER WILLIAMS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (7:94-cr-00210-HMH; 7:01-cv-03549)


Submitted:   February 22, 2007            Decided:   March 5, 2007


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jemal Walter Williams, Appellant Pro Se. David Calhoun Stephens,
Assistant United States Attorney, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Jemal Walter Williams appeals from the district court's

order denying relief on his motion for reconsideration filed

pursuant to Fed. R. Civ. P. 60(b).          Our review of the record

discloses that this appeal is without merit.            Williams has not

raised any meritorious issues nor presented any evidence not

previously considered by the district court as to its dismissal of

Williams’ 28 U.S.C. § 2255 (2000) motion as untimely. We therefore

find   that   the   district   court's    denial   of   his   motion   for

reconsideration was not an abuse of discretion.         United States v.

Winestock, 340 F.3d 200, 203 (4th Cir. 2003).            Accordingly, we

affirm the district court’s order.       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                 AFFIRMED




                                 - 2 -